Citation Nr: 0021537	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-05 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
January 1946.  

This appeal arises from a September 1998 rating decision from 
the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for bilateral hearing loss.  

A videoconference hearing between the RO and the Board was 
held in February 2000.  The undersigned accepted sworn 
testimony from the veteran at that time.  During this 
hearing, the veteran raised the issue of entitlement to 
service connection for tinnitus.  This issue is not 
inextricably intertwined with the issue on appeal.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, it is referred 
to the RO for appropriate action.  


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation. 


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend, in essence, that 
service connection is warranted for bilateral hearing loss 
based on service incurrence.  It is maintained that the 
veteran was an infantryman in service and that he was exposed 
to acoustic trauma.  It is also argued in the alternative, 
that the veteran suffered from malaria in service and that he 
was treated with Quinine, an auto-toxic drug which was known 
to cause hearing loss.  

The threshold question as to the issue of entitlement to 
service connection for bilateral hearing loss is whether the 
veteran has presented a well-grounded claim.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis may be undertaken as to the merits of 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993). 

The veteran must satisfy three elements of a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  In this case, the veteran submitted a copy of a 
December 1999 audiometric examination which showed he had 
decibel readings for the right ear of 15, 25, 40 and 65 at 
500, 1000, 2000, and 4000 hertz respectively.  The left ear 
readings were 20, 20, 75, and 80 at 500, 1000, 2000, and 4000 
hertz, respectively.  

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

The veteran's hearing loss during his December 1999 
audiometric examination  satisfied the criteria of hearing 
loss pursuant to 38 C.F.R. § 3.385.  Additionally, a private 
physician, Gianfranco Toso, M.D., indicated that the veteran 
was seen by him for hearing loss.  Accordingly, he has 
satisfied the first element of a well-grounded claim. 

Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service, as shown through lay or 
medical evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994) and Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
The veteran testified at a videoconference hearing before the 
undersigned in February 2000.  He related that he was in the 
Army in World War II, that he was exposed to combat and 
acoustic trauma, and that he was not issued anything to 
protect him from noise.  The veteran's Enlisted Record and 
Report of Separation Honorable Discharge indicted that the 
veteran was awarded a combat infantryman's badge (CIB).  
Further, he testified that he was treated with Quinine for 
malaria while in service.  His separation examination 
indicated that he was treated for malaria.  After service, a 
November 1946, VA hospitalization report indicated that he 
was treated for malaria with Atabrine Prophylactic in 
service; was discharged from service in January 1946; was 
treated with Quinine after service until November 1946; and 
returned to treatment with Atabrine at that time.  If a 
veteran engaged in combat with the enemy during a period of 
war, the VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in service, such satisfactory lay or other evidence 
of service incurrence if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  
Every reasonable doubt shall be resolved in the veteran's 
favor.  Service connection of such disease or injury may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).  Moreover, the provisions of 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) serve to assist 
the veteran in establishing the incurrence of a certain 
injury or disability in service.  They do not serve to 
establish service connection for the claimed disability.  The 
veteran's lay testimony through his videohearing, indicating 
his exposure to acoustic trauma and evidence of his CIB, 
satisfies the second element of a well-grounded claim.   

Lastly, there must be evidence of a nexus or relationship 
between the inservice injury or disease and the current 
disorder, as shown through medical evidence.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  See also Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  In determining whether a claim is well 
grounded, the Board is required to presume the truthfulness 
of the evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  In May 
2000, the veteran submitted an April 2000 medical statement 
from Dr. Toso and waived initial RO consideration of that 
evidence.  This statement indicated, in pertinent part, that 
it is as likely as not that the veteran's hearing loss is 
secondary to acoustic trauma suffered while in the Army.  
This statement, which shows a nexus between the veteran's 
hearing loss and his military service, satisfies the third 
element of a well-grounded claim.

The Board notes that the December 1998 statement of the case 
that was furnished to the veteran did not provide a citation 
to 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) and did not 
discuss their application to the veteran's specific case.

However, given the evidence of a current disability, evidence 
indicating a nexus between that current disability (Dr. Toso 
statement) and the veteran's history of noise exposure, and 
his statements as to noise exposure, during his asserted 
combat service, that appear consistent with the circumstances 
of his service (See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d)), the Board finds that the veteran's claim is well 
grounded.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded. To this extent only, the 
appeal is granted.


REMAND

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

In that regard, a new VA examination is required to provide a 
medical opinion as to the etiology of the veteran's claimed 
hearing loss.  Further, a discussion of the veteran's combat 
service is also required in the adjudication of the 
appellant's claim.  See Peters v. Brown, 6 Vet. App. 540, 
542-43 (1994) (hearing-loss claim remanded for consideration 
of section 1154(b) and new examination where veteran's 
medical evidence established that his hearing loss was 
"consistent with a noise-induced hearing loss" even though 
that medical evidence did not "definitively establish that 
noise which occurred in service caused appellant's hearing 
loss").  Additionally, the VA examination should address the 
issue of whether medication used for treatment of the 
veteran's malaria (raising the issue of service connection 
for hearing loss, secondary to malaria) caused the veteran's 
hearing loss.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:  

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claim for 
service connection for bilateral hearing 
loss.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
VA or private health care treatment 
records identified which have not been 
previously secured.  

2.  The veteran should be afforded VA 
otolaryngology and audiology examinations 
for the purpose of ascertaining the 
nature and etiology of his claimed 
hearing loss.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  Thereafter, the 
examiner must render an opinion as to the 
likelihood that any diagnosed hearing 
loss is etiologically related to the 
veteran's military service.  The 
examiners should address both the 
veteran's claimed acoustic trauma and 
medication treatment for malaria in 
service.  The examination report must 
include a complete rationale for all 
opinions expressed.  The claims folder 
and a copy of this Remand are to be made 
available to the examiner for review 
prior to the examination.  The 
examination report should be typed.  

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  The case should then be reviewed by 
the RO on the basis of the additional 
evidence.  In adjudicating the case, the 
RO must take into account the provisions 
of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d).  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. By this REMAND, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals


 



